                  Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19 Page 1 of 6                                                  FILED
                                                                                                                 2019 Jun-21 PM 02:35
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                                                                                                 ,'i
                                                                                                              _/", ':"': u, O
                                                                                                              r ·, ,__



     VANESSA L,BAKER
                                                                  NOTICE TO FILING PARTY

                                                                  It is your responsibility to
                                                                notify the clerk in writing of any
                                                                        address change.

(Enter above the full name of the plaintiff                       Failure to notify the clerk may
in this action)                                                   reS<Ult in dismissal ofyour case
                                                                      without furl her notice.

                         vs.

     ARC OF FAYEfTE,LAMAR,AND MARENGO COUNTY,
     WADE REESE,AND ANNE CULP,ET,AL,

     (IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES)

(Enter above full name(s) of the defendant(s)
in this action)

I.      Previous lawsuits

        .t.....   Have you begun othei la\vsuits in state or fed~ral coll!1(s) dealing with ihe
                  same facts involved in this action or otheI.Wise relating to your imprisonn1cnt?
                  Yes (      )          No (       )       N/ A
        B.        lfthe answer to (A) is "yes," describe each lawsuit in the space below. (If there is more
                  than one lawsuit, describe the additional lawsuit(s) on another piece of paper, using the
                  same outline.)

                  1.     Parties to this previous lawsuit:

                         Plaintiff:
                                                                        N/A



                         Defendant(s): - - - - - - - - - - - - - - - - - - - - - -




                                                        2
           Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19 Page 2 of 6



            2.     Court (if Federal Court, name the district; if State Court, name the county)

                                                        N/A

            3.     Docket number - - - - - - - - - - - - - - - - - _ _ _ _ __

            4.     Name of judge to whom case was assigned - - - - - - - - - - - - - -
                                                        N/ A

            5.     Disposition (for example: Was the case dismissed? Was it appealed? Is it still
                   pending?)



            6.           .
                   Approximate date offil"   1   . N/ A
                                        I mg awsmt - - - - - - - - - - - - - - - - -




            7.     Approximate date of disposition - - - ~ - - - - - - - - - - - - -

II.   Place of present confinement _ _ _ _ _ _ _ _N/A
                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      A.   ls there a prisoner grievance procedure in this institution?
           Yes (       )           No (     )

      B.    Did you present the facts relating to your complaint in the state prisoner grievance
            procedure?             Yes (      )           No (       )

      C.    If your answer is YES:
                                                        N/A
            1.     What steps did you take? - - - - - - - - - - - - - - - - - - -



            2.     What was the result? - - - - - - - - - - - - - - - - - - - - -


                                                         N/A
      D.   If your answer is NO, explain why not: - - - - - - - - - - - - - - - - - -




                                                 3
               Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19 Page 3 of 6




!IL   Parties.
      In item (A) below, place your name in the first blank and place your present address in the
      second blank.

      A.        Nan1e of Plaintiff(s)   VA #EJ',[f,;   LA c..A • /,Jr_ /J1tK€R

                Address   ,3f k     s:fh Avl{ 5'.1,v       Aft     /fo-lJ
                   f'A'tr- ff"- AMbArdt 3 O:U
      In item (B) below, place the full name of the defendant in the first blank, his omcial position in
      the second blank, and his place of employment in the third blijnk. Use Item (C) for the names,
      positions, and places of employment of any additional defendants.
                                WADE REESE
      B.       Defendant------------------~-----~

               Is employed as _O_P_E_R_A_T_O_R_ _ _ _ _ _ _ _ _ _ __

               •     ARC OF FAYETTE,LAMAR,AND MARENGO COUNTY
                     142d TEMPLE AVENUE S,FAYETTE,ALABAMA 35555
      C.                          ANNE CULP-SUPERV lSOR AT ARC
               Additional Defendants

                   l42d TEMPLE AVENUE S,EAYt,;TTE,ALABAMA 3555'.>
                SHARON COBB-l4lo TEt'IPLE AVENUE S,FAYETfE,ALA. 35555
                TAMMY DUCKWORTH-1428 TEMPLE AVENUE S,~AYE11~,ALA.j5555


IV.   Statement of Claim

      State here, as briefly as possible, the FACTS of your case. Describe how each defendant is
      involved. Include also the names of other persons involved, dates and places. Do not give anv
      legal arguments or cite any cases or statues. If you intend to allege a number of related claims,
      number and set forth each claim in a separate paragraph. Use as much space as you need. Attach
      extra sheets, if necessary.
           ON APRIL 11,2019,WHILE EMPLOYED AT ARC,I WAS ASSIGNED TO SIT AT A
           CLIENT'S HOUSE.THE CLIENT INFORMED ME THAT I                              CUULD GO AND GET SOME-
           THING ro KALI CONfIR,"-111:Q nils WlHl nm ClIE!III" bEli'ORE UA-1/ING AND HE
           CONFIRMED THE SAME BY STATING THAT THE EMPLOYE·.S DO IT ALL THE TIME.
           I   SAID OK,GRABBED MY KEYS,AND WEN[ FOR LUNCH (INFORMING THE CLIENT
           THA'f I WOULD RETURN SHORILY). I                  WENI TO JACK'S ,~ND RE"fUf(NED SOME 5 TO
           10 MINUTES LATER.WHEN 1 RETURNED THE CLIENT lN~'ORMED ME THAT I                                 WASN'T
           SUPPOSE TO LEAVE WifHOUT HIM.ON APRIL 1Y,2U1Y,SHARON COHB AND TAMMY


                                                   4
                  Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19 Page 4 of 6



         . DUCKWORTH        FIRED       ME.THEY         TOLD        ME    THAT      I    WASN'T   SUPPOSE    TO   LEAVE   THE

          CLIENT BECAUSE HE WAS l                   ON I.SHE SAID IT WAS NEGLIGENT.AFTER CONDUCTING
          Mx INvESIIGAIIOM,I DISCOVERED IHAI IHE CLIENT WAS A SEX OFFENDER (BRUCE
          BALLINGER)         AND THAT A MALE                     EMP( DYFE    AND NQT       A !.e'MALE SHOULD HAVE BEEN
          WITH HlM,I WAS MADE TO SIGN THE PAPERWORK AS THOUGH I HAD TRAINING EVEN

V.       RELIEF

         State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
         cases or statues.
     I   WISH TO BE COMPENSATED IN THE AMOUNT OF $500,000 ('OR PAIN AND SUfFERING,
     LO<ST     WAGES       AND     HUMILIATION,              I     ALSO      WANT       FAYETTE   COUNTY    ASSOCIATION    TO
     LEGALL\' 'fRAlrl ALL EttPLOYEES FOR TIIEIR SERYICES,




          I declare under penalty of pe1jury that the foregoing is tn:e and correct.

          Executed on _    _:_(.+/.,_I_'1-l}---=-t_'i_ _ _ _ _ __
                             I      I
                                                   ,>                ..--
                                                 SIGNATURE

                                                 ADDRESS MS.             VANESSA L, BA!<.1:-:K
                                                  320 5th AVE SW APT, l&B

                                                  FAYETTE, AL, 35555-ldll




                                                         5
                    Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19 Page 5 of 6




THOUGH      I    UIO NOT HAVE TRAINING .A COUPLE O~' WEEKS tlicFORE MY FIRING, THE,U:
WERE AN INCIDENT IN WHICH A CLIENT FELL IO THE FLOOR A\D THE EMPLOYEE WAS
ASLEEP.THE         NURS~    Ol~    DUIY    HAD    TO    SHAKE    THE    EMPLOYEE         10   WAKE     HER    UP.THE
CLIENT      ENDED     UP     WlIH       A KNOT     ON    HER    FOREHEAD        FRO,~     THE       fALL     AND   THE
R£SPONSI bLE EMPLOYEE wAS ONLY SUSPE:-.Dc:o FOK THKr2E (3)                                DAYS. THIS        INC IDEN r
OCCURRED AT         ~8~JL1 ,WHICH            If SHOULD 8E DOCUMENTEIJ ANO WILL BECOME PRIVY
THROUGH DISCOvERY.



                                                  Lt:GAL CLAIMS


1).IHE      EMPLOYER AI ARC HAD THE EMPLOYEE (VANESSA 8AKER)                                  SIGN A FRIVOLOUS
AND    FRAUDULENT          MISKF,PRESENTATlON           UNDER    THE    GISI     OF     "~EING       TRAINED" ,THE
DEFENOANfS ARE STILL LIABLE FOR LAWSUif •


.l) .TtiE       FAYErn:     COUNTY        ASSOCIATION        THEN      .~ROTE   A       R"'.POtU'    THAT     CAUSED
MS• V.i\ NESSA BAKER        ro    BE OIS()UAL H' I ED FOR UNEMPLOY111ENT BE:'. i.f ITS• (SEE EXH l BIT
A).

3) .MS. VANESSA       bAKER       WAS     WKONGFULLY     TER1'1INATEll     wITHOUT GOOD CAUSE, WIHlOUT
PMOPER TKAINING AND FAIR DEALING ON fHE PART OF THE DEF~NDANfS.


4),IHE SUPERVISOR(S) EITHER FAILED                      ro   SUPERVISE OR TRAI,~,IN WHICH A CAUSAL
LINK EXISI BiIWEEN THE FAILURE TO TRAIN OR SUPERVISE A~D THE VIOLATIO~ OF
PLAINTIFF         RIGHTS    DUE TO        l'HIS   FAILUKE      TO SUPERVISE AMOLJi'iTS TO DELil:lERATE
INDIFfEKENCE,


5). THEt{E 15 EVIDENCE OF DI SCI{ I MI NAT ION, WHEN ONE E,'lPLOYt.t IS SUSPENDED AND
ANOTHER EMPLOYEE rl<{£i.l 'WITHOUT THE BE:NEflI OF 8EING                                PkO,'ERLY I'RAINED,AND
BOTH wEKE Sl"ILAYLY SITUAI~U.
                   Case 6:19-cv-00958-LSC Document 1 Filed 06/21/19
                                               (EXHIBIT    -A)      Page 6 of 6
                                         STATE OF ALABAMA
8EN11                                      DEPARTMENT DF LABOR
REV. (07-f0151                      UNEMPLOYMENT COMPENSATION Dl:VISION
                                        MONTGOMERY. ALABAMA 36131



                                             NOTICE OF DETERMINATION




     VANESSA L BAKER                                                  SSN:      XXX-X X-4 99 4 C.D.:                  04/21/19
     3 26 5 TH AVE SW APT 168                                         0-C:      6002             PROG:                 01
     FAYETTE                      AL     35555-2872                   DATE MAILED:      0 5 I 08 I 19
                                                                      CLAIMS INQUIRY:
                                                                      800-361-4524


You have been disqualified or de1ermined ineligible for benefits as indicated below:
FROM: 04714719      TO: 05/25119
SECTION OF LAW: 25-4-78(3)c.
ISSUE: M:sconduct

              You were discharged from your most recent bona fide work with
              FAYETTE COUNTY ASSOCIATION FOR for violation of company policy in
              that you neglected a patient by leaving him/her unsupervised.
              This constitutes misconduct committed in connection with your
              work. You are disqualified for the period indicated and the
              maximum amount of benefits to which you may become entitled after
              this period of disqualification is reduced by 6 times the weekly
              benefit amount established for your benefit year effective
              04/21/19.




 RIGHT TO APPEAL: You have the right to appeal this determination; however, your appeal rights end 75 calendar days from the
date of this notice if mailed, or 7 days if delivered (see DATE MAILED or DELIVERED above.> You may obtain information about
your claim by telephoning the claims inquiry line shown above. however. all appeals MUST be filed by a letter addressed to the
Hearing and Appeals Division, 649 Monroe Street. Montgomery, AL 36131, or by fax to 334-956-5891. The appeal must be
received within the prescribed time whether filed by mail or fax. Should the last calendar day for filing an appeal fall on a
Saturday, Sunday or state holiday or other office closing, the period is 'extended to the next business day. If you do appeal,
and remain unemployed, you should continue to file weekly claims on time pending the outcome of the appeal. Payments can be
made only for eligible weeks for which timely claims have been fifed. If you are unemployed when the period of
disqualification or ineligibility ends and wish to reopen your claim, telephone 1-866-234-5382 during the week after the
disqualification has ended. Jf payments have been made to you for weeks during the period(s) of disqualification or ineligibility
indicated above, you will receive a Notice of Determination of Overpayment advising you of the amount to be repaid.
